Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as March 13, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/470,693) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application. The same is similarly true for United States patent application serial number 15/872,625 file January 16, 2018, now U.S. Patent No. 10,631,733, the parent for this divisional application.
The effective filing date of this AIA  application is seen as February 26, 2020, the actual filing date, for any claims that are not fully supported by the foregoing applications.
The claims filed March 10, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of November 10, 2020.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
13, 14, & 17
none
Cancelled:
none
1-12
Withdrawn:
none
none
Added:
28-34
none

Claims 13-34 are currently pending.
No claims have been withdrawn.
Claims 1-12 have been cancelled.
Claims 13-34 are currently outstanding and subject to restriction.
This is a restriction requirement not based on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claim 14, drawn to an optical probe with a cover configuration, classified in CPC group A61B 5/, subgroup 0084.
B.	Claims 15-19, drawn to an optical probe with a particular optical components configuration, classified in CPC group A61B 5/, subgroup 0084.
C.	Claims 20-22, drawn to an optical probe with a particular cover configuration, classified in CPC group A61B 5/, subgroup 0084.
D.	Claims 23 and 24, drawn to an optical probe with a particular sleeve configuration, classified in CPC group A61B 5/, subgroup 0084.
E.	Claims 25-27, drawn to an optical probe with a particular attachment , classified in CPC group A61B 5/, subgroup 0084.
F.	Claims 29 and 30, drawn to an optical probe with a particular optical components configuration, classified in CPC group A61B 5/, subgroup 0084.
G.	Claim 31, drawn to an optical probe with a particular second cover, classified in CPC group A61B 5/, subgroup 0084.
H.	Claim 32, drawn to an optical probe with a particular second cover configuration, classified in CPC group A61B 5/, subgroup 0084.
I.	Claims 33 and 34, drawn to an optical probe with a particular attachment configuration, classified in CPC group A61B 5/, subgroup 0084.
The inventions are distinct, each from the other because of the following reasons:
Claim 13 link(s) inventions A-E. Claim 28 links inventions F-I. Claims 13 and 28 will be examined with election of the associated invention. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Inventions A-I are directed to related optical probes having different possibly-patentable features. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of the different inventions are directed to different elements not present in the other inventions. For example, invention A has a cover configuration not present or required in the other inventions. This is also true in and between the other inventions.
Examiner notes that claim 14 is strikingly similar to claim 28. If the “bounded” adhesive condition (of claims 14 and 28) is one that is not patentably distinct for purposes of restriction, Applicant should confirm that admission in writing with its next response.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required 
the inventions require a different fields of search (e.g., searching different CPC groups/subgroups or electronic resources, or employing different search strategies or search queries, see MPEP § 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Melanie Chernoff on September 14, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 21, 2021